UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2304



HAILU HABTE BAKO,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-219-095)


Submitted:   May 25, 2005                    Decided:   June 7, 2005


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Payne, BLAIR & LEE, P.C., College Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, James A.
Hunolt, Senior Litigation Counsel, Alfred S. Irving, Jr., UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Hailu Habte Bako, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of his

application for asylum, withholding of removal, and protection

under the Convention Against Torture.* Bako challenges the Board’s

ruling that he did not establish his eligibility for asylum.     We

will reverse the Board’s asylum ruling “only if ‘the evidence

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.’”   Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Huaman-Cornelio v. Bd.

of Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992) (internal

quotation marks omitted)).   We have reviewed the record and the

Board’s decision, and conclude that Bako fails to demonstrate that

the evidence compels a different result.

          Bako also complains that the immigration judge denied his

due process rights by refusing to allow him to present evidence

that might entitle him to asylum based solely on the severity of

past persecution, under 8 C.F.R. § 1208.13(b)(1)(A) (2005).      We

conclude that this claim entitles Bako to no relief because he has

failed to demonstrate any prejudice.   Rusu, 296 F.3d at 320.




     *
      As Bako does not challenge the denial of withholding of
removal or relief under the Convention Against Torture on appeal,
those issues are not before us.

                              - 2 -
          Accordingly, we deny Bako’s petition for review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                   PETITION DENIED




                              - 3 -